DETAILED ACTION
	This is a final office action on the merits in response to communications on 5/24/2022.  Claims 1, 5 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajoudani et al. (Arash Ajoudani, Nikos G. Tsagarakis, Antonio Bicchi, On the Role of Robot Configuration in Cartesian Stiffness Control, 2015, IEEE, pages 1010-1016) in view of Krause et al. (US 20130116828).
Regarding claim 1, Ajoudani et al. teaches:
A display method for displaying, on a display section, a simulation of a robot with an end effector provided in an arm (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6), the display method comprising:
receiving first information indicating a type of the robot (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation results of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”;                fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;   page 1014 discuss these variables are used for desired orientation of the SFE;  page 1014 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector),
wherein the first information indicates at least lengths of arms of the robot and a number of joints of the robot (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,              fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;          page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”;     discuss “Links are assumed to have the same length, that is 0.2m”;  the number of joints can be seen in the figures);
receiving second information indicating characteristics of the end effector, wherein the second information indicates at least a length of the end effector, an angle of the end effector, and a position of a working point of the robot (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                  fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point/working point;              page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”;     discuss “Links are assumed to have the same length, that is 0.2m”;  it can be seen that the end effector is a point and is shorter than the links; at least the configuration/orientation and the joint angle of the link having the end effector reads on an angle of the end effector;  at least the end effector reads on a working point);
receiving third information concerning indicating a position or a posture of a control point for controlling the arm (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;         page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm);
calculating rigidity at the working point of the end effector based on the first information, the second information, and the third information (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    discuss “calculate the stiffness feasibility ellipsoids (SFE), a fast and intuitive, but local estimate of the stiffness feasibility regions”;          page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                   fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;              page 1014 discuss these variables are used for desired orientation of the SFE, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot”;                   fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm and working point;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”), 
wherein calculating the rigidity includes applying a force to the working point from a plurality of directions and calculating respective displacements of the working point caused by applying the force from the plurality of directions (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    discuss “calculate the stiffness feasibility ellipsoids (SFE), a fast and intuitive, but local estimate of the stiffness feasibility regions”;          page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                   fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;              page 1014 discuss these variables are used for desired orientation of the SFE, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot”;                   fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm and working point;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”;   at least figs. 5-6 pages 1014-1015 discuss disturbance profile in a particular direction δx , maximum, locally allowable displacement σ, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot in a certain configuration (e.g. the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)). A desired orientation of the SFE can be illustrated by coinciding the major axis of the realized SFE (dashed line, σ = σd) with the direction of the applied displacement. To achieve this, we calculate the maximum, locally allowable displacement σ, along the direction of the external displacement”; at least fig. 6 show plurality of “external disturbance vector, (δx, Fig. 6,green arrows)”); and  
displaying a result of the calculation of the rigidity on the display section as a figure that indicates the respective displacements (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    discuss “calculate the stiffness feasibility ellipsoids (SFE), a fast and intuitive, but local estimate of the stiffness feasibility regions”;          page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,                   fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point;              page 1014 discuss these variables are used for desired orientation of the SFE, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot”;                   fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector;  as position of the end effector is fixed, and the configuration of the arm changes, the end effector reads on a control point for controlling the arm and working point;  discuss “align the initial SFE (Fig. 6, blue-dotted) with the desired one (Fig. 6, red-solid)”;   at least figs. 5-6 pages 1014-1015 discuss disturbance profile in a particular direction δx , maximum, locally allowable displacement σ, “a disturbance profile in a particular direction δx, is being applied to the end effector of the robot in a certain configuration (e.g. the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)). A desired orientation of the SFE can be illustrated by coinciding the major axis of the realized SFE (dashed line, σ = σd) with the direction of the applied displacement. To achieve this, we calculate the maximum, locally allowable displacement σ, σ, along the direction of the external displacement”; at least fig. 6 show plurality of “external disturbance vector, (δx, Fig. 6,green arrows)”);

The embodiment of figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 does not explicitly teach:
the robot that executes work on an object with the end effector;
However, this is an intended use that is not a structural limitation (or, in the case of process claims, manipulative limitation) and is of little patentable weight.  See MPEP 2111.02
Even if given patentable weight, embodiment of section C. Experimental Results pages 1015-1016 teaches:
the robot that executes work on an object with the end effector (section C. Experimental Results pages 1015-1016 fig. 10 shows end effector interacting with human hand, discuss “an external disturbance is applied (e.g. along y direction)”) to receive external disturbance (section C. Experimental Results pages 1015-1016);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of embodiment of figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 with the robot that executes work on an object with the end effector as taught by section C. Experimental Results pages 1015-1016 to receive external disturbance.

Further, Ajoudani et al. does not explicitly teach:
wherein displaying the result includes displaying the robot on a setting surface and displaying the figure over the working point of the displayed robot and the displayed setting surface;
However, Krause et al. teaches:
wherein displaying the result includes displaying the robot on a setting surface and displaying the figure over the working point of the displayed robot and the displayed setting surface (at least fig. 2 [0029]-[0062] discuss and show displaying figures/representations 30e, 30f over the end of the robot arm, and displaying the robot on a setting surface)for displaying and so “user can have access to reliable three-dimensional displays as an aid to teaching and maintaining a robot” ([0029]-[0062], [0035]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Ajoudani et al. with wherein displaying the result includes displaying the robot on a setting surface and displaying the figure over the working point of the displayed robot and the displayed setting surface as taught by Krause et al. for displaying and so “user can have access to reliable three-dimensional displays as an aid to teaching and maintaining a robot”.

Regarding claim 5, Ajoudani et al. teaches:
wherein the figure is an arrow (at least figs. 4-6 section II. PERFORMANCE LIMITS OF THE CARTESIAN STIFFNESS CONTROL – NONREDUNDANT CASE page 1011 to page 1015 section V. RESULTS page 1016 discuss determining Stiffness feasibility region (SFR), discuss simulation result of figs. 5-6;    page 1011 discuss “Here, x, f , q, and τ denote the Cartesian position/orientation, Cartesian force, joint angle, and joint torque vectors, respectively”,         fig. 5 pages 1013-1014 discuss and show “the four-link planar robot as depicted in Fig. 5, with the SFE depicted in red (solid line)”, discuss the type of robot with 4 links and effector at the end, and end effector reads on control point; fig. 5 shows arrows;          page 1014 discuss these variables are used for desired orientation of the SFE;  fig. 6 pages 1014-1015 section A. Simulation Results: Four Link Manipulator discuss 4-link planar redundant robot, “The position of the end effector is assumed to be fixed on the plane”; “a given external disturbance vector, (δx, Fig. 6,green arrows))” of the end effector”);
In addition and in the alternative, Krause et al. teaches:
wherein the figure is an arrow (at least fig. 2 [0029]-[0062] discuss and show displaying figures/representations 30e, 30f, arrows J1 through J6 over the end of the robot arm, and displaying the robot on a setting surface; discuss “Each of the representations 30a through 30f depicts movement of an associated part of the robot 26 in a plane transverse to the associated axis of rotation and can include an arrow to indicate a direction of movement”)for displaying and so “user can have access to reliable three-dimensional displays as an aid to teaching and maintaining a robot” ([0029]-[0062], [0035]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Ajoudani et al. with wherein displaying the result includes displaying the robot on a setting surface and displaying the figure over the working point of the displayed robot and the displayed setting surface as taught by Krause et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664